DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The Fig. 1-7 are objected because of the use of the solid black shadings. Solid black shading areas are not permitted. See 37 CFR 1.84(m). In order to avoid abandonment of the application, Applicant must make these above drawing changes. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1 and 15 recite the limitations “configured to be disposed” and “configured to retain”.  The aforementioned limitations are open-ended and just suggest or make optional. A language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2103(I)(C ) and MPEP 2111.04). These limitations produce ambiguity, since it’s unclear whether the relevant components are actually being disposed or retained.  These open-ended limitations are not the positive limitations but only require the ability to so perform.  They do not constitute a limitation in any patentable sense.  See In re Hutchison, 69 USPQ 138. Applicant must use definitive and positive limitations, e.g., “disposed”, “retained”, etc. 
	Furthermore, claim 12 setting forth “a second inductive element”, however the “first inductive element” has never been positively set forth in the claims.
	Appropriate correction is required. Applicant’s cooperation is requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites the limitations: “wherein the at least one inductive element is disposed over and not in thermal contact with the at least one thermal pad” (emphasis added).
	The specification does not support the aforementioned negative limitations and teaches exactly the opposite, i.e., that the thermal pads actually are in thermal contact with the at least one inductive element, e.g., “A thermal pad 225 may be placed in each of the holders 220 or holders 240. The thermal pads 225 may aid the conduction of heat away from a heat generating component placed in the holder, as may be described below” (par. [0031], emphasis added); “The thermal pads may be made of a material including paraffin wax or silicone, and may generally conduct heat into a heat dispersing element” (par. [0028], emphasis added); “the actual insulating padding 210 chosen may be selected in order to provide a high degree of electrical insulation while providing a low degree of thermal insulation (par. [0029], emphasis added).
	Furthermore, Fig. 3A clearly shows that the thermal pads (225) are disposed above the insulating padding (210) and adjacent to (i.e., in thermal contact with) the inductive elements (310). Further, par. [0038] clearly teaches that “A plurality of the thermal pads 225 may be disposed above the insulating padding 210” (emphasis added).
	In view of the above, it is clear that contrary to what is claimed, the thermal pads (225) are actually in thermal contact with the at least one inductive element (310). Accordingly, as best understood, said claim 1 will be interpreted as such, i.e., “wherein the at least one inductive element is disposed over and [
	The remaining dependent claims 2-14 have been also rejected along with said claim 1, since they inherit aforementioned problem(s) of said claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the limitations: “the cavity is substantially free of potting”, which render the claim indefinite. It’s not clear whether said cavity is actually free or contains some amount of potting. If it contains some amount of potting, then what amount, etc. ? The limitation “substantially free” is a relative term. The specification does not teach which amount of potting, if any, may be present in the cavity.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-13, 15, 16, 19, and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2018-0080927 to KIM JAE HWAN (cited in IDS, hereafter “Hwan”)1.
	Regarding claim 1-3, 6-13, 15, 16, 19, and 20, as best understood, Hwan discloses (Fig. 1-6) an apparatus comprising: a casing (10) comprising a first fins heat dispersing element (137) disposed superficially on an external surface of the casing, wherein: the casing comprises a cavity formed by an internal surface of the casing (i.e., inside (12) on Fig. 4) and substantially free of potting, and the casing is configured to be disposed in a superstructure (13) (DC to AC converter/inverter, par. [0008]) comprising a second fins heat dispersing element (138, 139); at least one thermal pad (132) disposed in the cavity; and at least one holder (14A, 14B), wherein the holder is configured to retain at least one inductive element (15A) and a second inductive element (15B) (inductor coils, reactors, chokes, par. [0043]-[0044]), and wherein the at least one inductive element is disposed over and [
	Regarding claim 10, Hwan discloses a fan (162) disposed within the superstructure (Fig. 3).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 17, and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hwan taken alone2.
	Regarding claims 4, 5, 17, and 18, Hwan does not disclose that the at least one holder is made of an insulating plastic.
	Since insulating plastics have been notoriously known and widely used in related arts before the effective filing date of the claimed invention, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected insulating plastic for making of the at least one holder of Hwan, in order to achieve desired electrical and mechanical properties of the apparatus, while not exceeding its targeted production costs, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.

Claim 14, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hwan in view of US 2003/0123203 to Telefus et al. (Telefus).
	Regarding claim 14, Hwan disclosed all as applied to claim 13 above, but that the second choke is a differential choke.
	The differential chokes have been notoriously known and widely used in related arts before the effective filing date of the claimed invention for implementing EMI filters. For example, Telefus teaches such an application (par. [0004]).
	Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have implemented the second choke of Hwan as a differential choke, as taught by Telefus, in order to chive adequate EMI protection (Telefus, par. [0004]). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion

The additional prior art made of record and not relied upon is considered pertinent to
applicant's disclosure, because of the teachings of various cooling arrangements for electronic
devices comprising housings containing electronic components to be cooled by heat dissipation
through the components of the housings. Further, US 6065530, 6082443, and 6269866 teach
cooling arrangements for printed circuit board mounted electronic components having various
heights.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: regarding method claims 15, 16, 19, and 20, since claims just repeat the structure recited in the apparatus claims and there are no specific method steps being claimed, but just a general process of assembling of the device (i.e., affixing, attaching, placing, disposing, etc.), the fact that the structure of the device of the present invention is anticipated by Hwan means that the general method for providing such a structure as recited in said claims 15, 16, 19, and 20 is also anticipated by the same reference. The method steps recited in said claims 15, 16, 19, and 20 are inherently necessitated by the structure of the device of Hwan.
        
        2 Examiner’s Note: regarding method claims 17 and 18, since claims just repeat the structure recited in the apparatus claims 4 and 5, and there are no specific method steps being claimed, the fact that the structure of the device of the present invention is obvious over Hwan taken alone means that the general method for providing such a structure as recited in claims 17 and 18 is also obvious over the same reference. The method steps recited in claims 17 and 18 are obviously necessitated by the structure of the device of Hwan.